HUTCHESON, Circuit Judge.
Upon the failure of the City National Bank in Miami, its receiver brought this suit to recover Liberty bonds which that bank had pledged to secure deposits with it of the American Legion. From a decree for the receiver, the Legion appeals, urging that the deposits should be treated as a loan and the pledge held valid.
Deposits are not loans. Pledges to secure them are invalid. The decree was right. Texas & Pacific R. Co. v. Pottorff (C. C. A.) 63 F.(2d) 1, 2, affirmed 54 S. Ct. 416, 78 L. Ed.-; Illinois Central R. Co. v. Rawlings (C. C. A.) 66 F.(2d) 146.
The decree is affirmed.